Case: 12-1471     Document: 19    Page: 1   Filed: 09/25/2012




          NOTE: This order is nonprecedential.

   mlniteb ~tate5 ~ourt of ~peaI5
        for tbe jfeberaI ~irtuit

   IN RE BILL OF LADING TRANSMISSION AND
   PROCESSING SYSTEM PATENT LITIGATION

                  R+L CARRIERS, INC.,
                    Plaintiff-Appellant,
                            v.
                PITT OHIO EXPRESS, INC.,
                    Defendant-Appellee.


                        2012-1471


   Appeal from the United States District Court for the
Southern District of Ohio in case nos. 09-MD-2050 and
10-CV-0090, Senior Judge Sandra S. Beckwith.


                      ON MOTION


                        ORDER
   R+ L Carriers, Inc. moves to withdraw Troy S. Prince
and substitute Stephen J. Butler as counsel of record.
    Upon consideration thereof,
    IT Is ORDERED THAT:
Case: 12-1471    Document: 19      Page: 2    Filed: 09/25/2012




R+L CARRIERS, INC. V. PITT OHIO EXPRESS                         2


   The motion is granted. Stephen J. Butler should
promptly file an entry of appearance.

                                     FOR THE COURT


      SEP 25 2012                    /s/ Jan Horbaly
        Date                        Jan Horbaly
                                    Clerk
cc: Anthony C. White, Esq.
    Gretchen Lee Jankowski, Esq.
s21
                                                       FILED
                                             u.s.THE FEDERH rmCU1TFOR
                                                  COURT OF APPEALS

                                                  SEP 25 201'1.
                                                     JANHORBALY
                                                        CLERK